DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 1. In addition, Suwa US 2013/0010244 (figs.1 and 10-12), Khan US 2019/0278115 (figs.1-3), Lee US 2015/0349028 (figs.6A-7D and 12A-12F), Kim US 2019/0171072 (figs.13 and 15A-15B) and Oh US 2017/0031214 (figs.6 and 12-22) taken along or in combination, at least fails to disclose or suggest the claim limitations of “an absolute value of a dielectric anisotropy parameter of the liquid crystal molecules in the first liquid crystal layer and an absolute value of a dielectric anisotropy parameter of the liquid crystal molecules in the second liquid crystal layer are both greater than an absolute value of a dielectric anisotropy parameter of the liquid crystal molecules in the third liquid crystal layer, so that under action of a same electric field, the first protrusion, and the second protrusion, a difference between a deflection value of the liquid crystal molecules in the first liquid crystal layer and a deflection value of the liquid crystal molecules in the third liquid crystal layer is within a preset range, and a difference between a deflection value of the liquid crystal molecules in the second liquid crystal layer and the deflection value of the 
    PNG
    media_image1.png
    86
    297
    media_image1.png
    Greyscale
, where a is not less than 50 and not greater than 300.” along with other claim limitations. Claims 2-3 are depended on claim 1 so they are allowable for the same reason.
Regarding claims 4 and 9, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claims 4 and 9. In addition, Suwa US 2013/0010244 (figs.1 and 10-12), Khan US 2019/0278115 (figs.1-3), Lee US 2015/0349028 (figs.6A-7D and 12A-12F), Kim US 2019/0171072 (figs.13 and 15A-15B) and Oh US 2017/0031214 (figs.6 and 12-22) taken along or in combination, at least fails to disclose or suggest the claim limitations of “an absolute value of a dielectric anisotropy parameter of the liquid crystal molecules in the first liquid crystal layer and an absolute value of a dielectric anisotropy parameter of the liquid crystal molecules in the second liquid crystal layer are both greater than an absolute value of a dielectric anisotropy parameter of the liquid crystal molecules in the third liquid crystal layer, so that under action of a same electric field, the first protrusion, and the second protrusion, a difference between a deflection value of the liquid crystal 5-8 and 10-12 are depended on claim 4 and 9 respectively, so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871